UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
MALIBU MEDIA, LLC,

                                   Plaintiff,                           AMENDED REPORT AND
                                                                        RECOMMENDATION
        -against-                                                       19-cv-3806 (DRH)(SIL)

JOHN DOE, subscriber assigned IP address
24.146.165.33

                                    Defendant.
--------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

       Presently before the Court, on referral from the Honorable Denis R. Hurley for

Report and Recommendation, is Plaintiff Malibu Media LLC’s (“Plaintiff” or “Malibu

Media”) Motion for Default Judgment. See Docket Entry (“DE”) [20]. By way of

Complaint filed on June 30, 2019, Plaintiff commenced this action alleging that an

unnamed Defendant had infringed its copyrights on four films by illegally

downloading, copying and distributing them without Malibu Media’s authorization

through the peer-to-peer file sharing software BitTorrent. See Complaint (“Compl.”),

DE [1]. On July 29, 2019, pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ.

P.”) 26(d), the Court authorized Plaintiff to subpoena Defendant’s Internet Service

Provider to determine Defendant’s identity based on his Internet Protocol (“IP”)

address. See DE [8]. Upon obtaining Defendant’s identity, Malibu Media filed its

Amended Complaint under seal on April 4, 2020, see Amended Complaint (“Amend.




                                                        1
Compl.”), DE [13],1 and effectuated service of the Summons and Amended Complaint

on May 7, 2020. See DE [15].2 After Defendant failed to appear or otherwise defend

this action, the Clerk of the Court entered default against him on June 22, 2020. See

DE [18]. On June 24, 2020, Plaintiff filed the instant motion under seal, which Judge

Hurley referred to this Court for a Report and Recommendation. See Order Referring

Motion, dated September 23, 2020. For the following reasons, the Court respectfully

recommends that Malibu Media’s motion be granted in part and denied in part.

I. BACKGROUND

       Plaintiff, a limited liability company that makes adult videos, is the registered

owner of four copyrighted adult films (the “Films”). Amend. Compl. ¶¶ 3, 8; see also

id. at Exhibit (“Ex.”) B. Defendant is an individual residing in New York State. Id.

at ¶ 9. Malibu Media alleges that Defendant used BitTorrent—a “peer-to-peer file

sharing system[] used for distributing large amounts of data[]”—to illegally download

and distribute the Films. Id. at ¶¶ 10-31. In so doing, Defendant infringed upon

Plaintiff’s exclusive right to reproduce, redistribute, perform and display the Films,

in violation of 17 U.S.C. §§ 106 and 501. Id. at ¶ 31.




1 In granting Plaintiff permission to subpoena Defendant’s Internet Service Provider to determine
Defendant’s identity, the Court ordered Malibu Media to refer to Defendant as “John Doe” regardless
of what information it ultimately received pursuant to the subpoena. See DE [8]. To comply with the
Court’s Order, Plaintiff filed a motion to file under seal the Summons and Amended Complaint naming
Defendant, see DE [11], which the Court granted in part and denied in part. See Electronic Order,
dated March 31, 2020.
2 Plaintiff effectuated service by delivering the Summons and Amended Complaint to Defendant on

May 7, 2020. See DE [15]. This method of service is proper under the New York Rules of Civil
Procedure and the Federal Rules of Civil Procedure. See § N.Y.C.P.L.R. 308; Fed. R. Civ. P. 4(e)(1)
(providing that service is proper where it complies with the law of the state in which service is made).


                                                   2
      Malibu Media now moves for entry of a default judgment against Defendant

for: (1) statutory damages in the total amount of $6,000.00, pursuant to 17 U.S.C. §

504(c)(1); (2) a permanent injunction preventing Defendant from further infringing

on its copyrights and requiring Defendant to destroy all copies of Plaintiff’s works in

his possession; (3) fees and costs in the amount of $665.25, pursuant to 17 U.S.C. §

505; (4) and post-judgment interest pursuant to 28 U.S.C. § 1961. See Memorandum

of Law in Support of Motion for Entry of Default Judgment Against Defendant (“Pl.

Memo”), DE [20-1], 15–16; [Proposed] Default Judgment and Permanent Injunction

(“Proposed Order”), DE [20-7], 3.

II. DEFAULT JUDGMENT STANDARD

      Motions for default judgment are governed by Fed. R. Civ. P. 55, which

provides for a two-step process. See Fed. R. Civ. P. 55; Priestley v. Headminder, Inc.,

647 F.3d 497, 504-05 (2d Cir. 2011). Initially, the moving party must obtain a

certificate of default from the Clerk of the Court. Fed. R. Civ. P. 55(a). Once the

certificate of default is issued, the moving party may apply for entry of a default

judgment. Id. at 55(b). Where a default occurs, the well-pleaded factual allegations

set forth in a complaint relating to liability are deemed true. Vermont Teddy Bear

Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004); see also Fed. R. Civ. P.

8(b)(6) (“An allegation—other than one relating to the amount of damages—is

admitted if a responsive pleading is required and the allegation is not denied.”).

However, the entry of a default judgment is “entrusted to the sound judicial discretion

of the court[,]” and a party is not entitled to a default judgment as a matter of right.




                                           3
Allstate Ins. Co. v. Howell, No. 09-cv-4660, 2013 WL 5447152, at *1 (E.D.N.Y. Sept.

30, 2013) (citation omitted).

      A plaintiff seeking a default judgment must demonstrate that its

“uncontroverted allegations, without more, establish the defendant’s liability on each

asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

(E.D.N.Y. 2012) (citations omitted). In determining whether to grant a motion for

default judgment, the court has the “responsibility to ensure that the factual

allegations, accepted as true, provide a proper basis for liability and relief.” Ferrera

v. Tire Shop Ctr., No. 14-cv-4657, 2015 WL 3562624, at *2 (E.D.N.Y. Apr. 6, 2015),

report and recommendation adopted, 2015 WL 3604078 (E.D.N.Y. June 5, 2015)

(internal quotation marks and citation omitted). Accordingly, prior to entering a

default judgment, the court must determine whether the plaintiff’s allegations

establish the defendant’s liability “as a matter of law.”        Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC,

779 F.3d 182, 187 (2d Cir. 2015) (citation omitted).

III. DISCUSSION

      A. Liability

      Plaintiff seeks to hold Defendant liable for infringement of its copyrights on

the Films in violation of 17 U.S.C. §§ 106 and 501. Amend. Compl. ¶ 31. The

Copyright Act grants copyright owners the exclusive rights to reproduce the

copyrighted work, “prepare derivative works based upon the copyrighted work[,]”

distribute copies of the copyrighted work to the public, and publicly perform and




                                           4
display the copyrighted work. 17 U.S.C. § 106(1)-(6). A person or entity that violates

a copyright owner’s exclusive rights is liable for copyright infringement. 17 U.S.C. §

501; see also Adlife Mktg. & Commc’ns Co. v. Best Yet Mkt., Inc., No. 17-cv-2978, 2017

WL 4564763, at *2 (E.D.N.Y. Oct. 11, 2017) (citing 17 U.S.C. § 501). To properly

plead a copyright infringement claim, a plaintiff must allege: “(1) which specific

original works are the subject of the copyright claim, (2) that plaintiff owns the

copyrights in those works, (3) that the copyrights have been registered in accordance

with the statute, and (4) by what acts during what time the defendant infringed the

copyright.”   Adlife Mktg. & Commc’ns Co., 2017 WL 4564763, at *3 (internal

quotation marks and citations omitted).

      Applying these standards, the allegations in the Amended Complaint establish

Defendant’s liability for infringement of Malibu Media’s copyrights on the Films.

With respect to the first two elements, Plaintiff clearly identifies each one of the Films

by its title and “digital fingerprint,” known as a “file hash” and asserts that it is the

owner of the copyrights on the Films. Amend. Compl. ¶¶ 3, 15, 16, 29, Exs. A & B.

Next, Malibu Media alleges that the Films were registered with the United States

Copyright Office and provides the registration date and registration number of each

one of the Films. Id. at ¶ 23, Ex. B. Finally, Plaintiff describes with specificity

Defendant’s acts that infringed its copyrights on the Films—namely that Defendant

“downloaded, copied, and distributed a complete copy” of each of the Films—and

explains the process by which Defendant used BitTorrent to commit the

infringement. Id. at ¶¶ 10-24; see also id. at Ex. A-Ex. B (providing most recent date




                                            5
and time of Malibu Media’s connection to Defendant’s IP address, through which

Plaintiff could determine that Defendant had accessed the Films without

authorization). Accordingly, the Court respectfully recommends that Defendant be

held liable for copyright infringement. See Malibu Media, LLC v. Greenwood, No. 17-

cv-1099, 2019 WL 7580083, at *3 (S.D.N.Y. Dec. 17, 2019), report and

recommendation adopted, 2020 WL 209140 (S.D.N.Y. Jan. 14, 2020) (finding that

Malibu Media established defendant’s liability as a matter of law where it provided

copyright registration numbers and registration dates for each of the adult films at

issue and alleged that defendant had downloaded and copied the films without

authorization).

      B. Copyright Infringement Remedies

      Once liability is established, the court must ascertain damages with

“reasonable certainty.” Hosking v. New World Mortg., Inc., 570 Fed. Appx. 28, 31 (2d

Cir. 2014) (internal quotation marks and citation omitted). To prove damages, the

plaintiff need only show that the “compensation sought relate[s] to the damages that

naturally flow from the injuries pleaded.” Greyhound Exhibitgroup, Inc. v. E.L.U.L.

Realty Corp., 973 F.2d 155, 159 (2d Cir. 1992) (citation omitted). An evidentiary

hearing is not required so long as there is a basis, demonstrated through detailed

affidavits and other documentary evidence, for the damages awarded. Transatlantic

Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d

105, 111 (2d Cir. 1997) (citations omitted).




                                           6
      As set forth above, Plaintiff seeks the following relief in connection with the

default judgment: (1) statutory damages in the amount of $1,500.00 for each of the

15 copyright infringements, for a total of $6,000.00; (2) a permanent injunction

preventing Defendant from further infringing on its copyrights and requiring

Defendant to destroy all copies of the Films in his possession; (3) fees and costs in the

amount of $662.50; and (4) post-judgment interest.

          i.     Statutory Damages

      Initially, Malibu Media seeks statutory damages under 17 U.S.C. § 504(c). Pl.

Memo, 9-12.     Statutory damages are only available to copyright owners who

registered their copyright “[three] months after the first publication of the work or

[one] month after the copyright owner . . . learned of the infringement[.]” 17 U.S.C.

§ 412; see also Millennium TGA, Inc. v. Leon, No. 12-cv-1360, 2013 WL 5719079, at

*9 (E.D.N.Y. Oct. 18, 2013) (citing 17 U.S.C. § 412). A copyright owner who has

registered its copyright may recover statutory damages of $750.00 to $30,000.00 for

unintentional infringement and up to $150,000.00 for willful infringement. 17 U.S.C.

§ 504(c)(1)-(2). Courts have “wide discretion” in determining the amount of statutory

damages to award. Greenwood, 2019 WL 7580083, at *3 (citing Fitzgerald Publ’g Co.

v. Baylor Publ’g Co., Inc., 807 F.2d 1110, 1116 (2d Cir. 1986)).

      As an initial matter, the Court notes that Plaintiff registered the Films within

three months of their publication, Amend. Compl. Ex. B, and is therefore eligible to

recover statutory damages.       Although Malibu Media alleges that Defendant’s




                                            7
infringement was willful, Amend. Compl. ¶ 33; see also Pl. Memo, 5-7, it ultimately

only requests $1,500.00 per infringement for a total of $6,000.00. Pl. Memo, 10.

      Courts in this Circuit consider the following factors to determine the

appropriate amount of statutory damages: “(1) the infringer’s state of mind; (2) the

expenses saved, and profits earned, by the infringer; (3) the revenue lost by the

copyright holder; (4) the deterrent effect on the infringer and third parties; (5) the

infringer’s cooperation in providing evidence concerning the value of the infringing

material; and (6) the conduct and attitude of the parties.” Sadowski v. Render Media

Inc., No. 17-cv-9045, 2020 WL 1178629, at *3-*4 (S.D.N.Y. Mar. 10, 2020) (citations

omitted). In light of Defendant’s default, it is impossible for the Court to ascertain

what, if any, profits Defendant earned by infringing (factor two) or the value of the

infringing material (factor five).   Further, Plaintiff has provided no information

regarding revenue it lost as a result of Defendant’s infringement (factor three) and

instead simply asserts that its actual damages “far exceed” $6,000.00. Pl. Memo, 11.

Nonetheless, the Court can evaluate Defendant’s state of mind and conduct from his

default (factors one and six), as well as the deterrent effect of damages on Defendant

(factor four). An evaluation of these factors weighs in favor of awarding Malibu Media

$6,000.00 in statutory damages. First, based on Defendant’s default, the Court may

infer that his infringement was willful. See Hounddog Prods., L.L.C. v. Empire Film

Grp., Inc., 826 F. Supp. 2d 619, 631 (S.D.N.Y. 2011) (“Courts frequently infer

willfulness where a defendant defaults.”) (citations omitted). Second, the need to

deter is great in cases where infringers, like Defendant, through the use of internet




                                          8
downloads, work with others to infringe copyrights.     See Arista Records LLC v.

Usenet.com, Inc., No. 07-cv-8822, 2010 WL 3629688, at *6 (S.D.N.Y. Feb. 2,

2010), report and recommendation adopted, 2010 WL 3629587 (S.D.N.Y. Sept. 16,

2010) (noting high need for deterrence where defendants were “not alone in their

pursuit to make [p]laintiffs’ works freely available via internet downloads[]”)

(citations omitted); see also Greenwood, 2019 WL 7580083, at *4 (finding that

deterrent effect on defendant—who had used BitTorrent to download and copy

copyrighted works—and other potential infringers justified a “significant award”)

(citations omitted).

      Further, the Court notes that while Malibu Media—who has brought countless

nearly identical infringement actions in courts across the country—has sought and

received a wide range of statutory damages, some courts have awarded statutory

damages between $1,500.00 and $2,250.00 per infringing work. See, e.g., Malibu

Media, LLC v. Ling, 80 F. Supp. 3d 1231, 1242-43 (D. Colo. 2015) (awarding $2,250.00

per infringement of 12 copyrighted adult films that defendant had infringed through

the use of BitTorrent); Malibu Media, LLC v. Flanagan, No. 13-cv-5890, 2014 WL

2957701, at *4 (E.D. Pa. July 1, 2014) (awarding $1,500.00 per infringement of 20

copyrighted adult films); Malibu Media, LLC v. Cowham, No. 13-cv-00162, 2014 WL

2453027, at *2 (N.D. Ind. June 2, 2014) (awarding $1,500.00 per infringement of 24

copyrighted adult films).

      Accordingly, based on an evaluation of the aforementioned factors and taking

into consideration the amount of statutory damages awarded in substantially similar




                                         9
cases, the Court finds an award of $1,500.00 per infringement reasonable and

recommends that Plaintiff be awarded $6,000.00 in statutory damages for

Defendant’s infringement of the five Films.

           ii.   Injunctive Relief

      Next, Malibu Media seeks injunctive relief prohibiting Defendant from

infringing the Films. Pl. Memo, 12-15; Proposed Order, 3. Under the Copyright Act,

a court may grant injunctive relief on terms it finds “reasonable to prevent or restrain

infringement of a copyright.” 17 U.S.C. § 502(a). Moreover, “[a] court may grant a

permanent injunction on a motion for default judgment.”          Rovio Entm’t, Ltd. v.

Allstar Vending, Inc., 97 F. Supp. 3d 536, 546 (S.D.N.Y. 2015) (citations omitted).

Courts generally grant permanent injunctions “where liability has been established

and there is a threat of continuing infringement.” John Wiley & Sons, Inc. v. Book

Dog Books, LLC, 327 F. Supp. 3d 606, 637 (S.D.N.Y. 2018) (internal quotation marks

and citation omitted). A plaintiff seeking an injunction must show: “(1) irreparable

injury in the absence of an injunction, (2) the inadequacy of monetary damages alone,

(3) that the balance of hardships tips in its favor, and (4) that a permanent injunction

would not disserve the public interest.” Id. at 636 (internal quotation marks, citations

and alteration omitted); see also Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010)

(citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 1839

(2006)).

      Here, all four factors weigh in Plaintiff’s favor. With respect to the first factor,

Malibu Media has alleged that BitTorrent allows many users to exchange “small




                                           10
pieces” of a digital media file and then reassemble these pieces to open and use the

file. Amend. Compl. ¶¶ 11-13. Thus, absent an injunction, Defendant may continue

to work with other users to continue his infringement “unabated in exponential

fashion.” Pl. Memo, 13. Such continuous infringement will irreparably injure Malibu

Media. See Malibu Media, LLC v. Ofiesh, No. 16-cv-202, 2017 WL 2633526, at *3

(N.D.N.Y. June 19, 2017) (finding irreparable harm where Defendant’s use of

BitTorrent allowed him to “distribute copies of the copyrighted works to other peers

continuously, thereby facilitating future infringement[]”).    Further, Defendant’s

ability to continue his infringement absent an injunction shows that monetary

damages are insufficient to provide Plaintiff with relief. See Rovio Entm’t, Ltd., 97

F. Supp. 3d at 547 (finding monetary damages insufficient to provide relief where

there existed a danger that defendant might continue infringing). Next, the balance

of hardships favors Malibu Media, as “it is axiomatic that an infringer cannot

complain about the loss of ability to offer its infringing product.” See McGraw-Hill

Glob. Educ. Holdings, LLC v. Khan, 323 F. Supp. 3d 488, 500 (S.D.N.Y. 2018)

(internal quotation marks, citation and alterations omitted).     Finally, enjoining

Defendant from downloading and distributing the Films would not disserve the public

interest. See Beastie Boys v. Monster Energy Co., 87 F. Supp. 3d 672, 679 (S.D.N.Y.

2015) (finding that permanent injunction to an infringing video would not disserve

the public interest).   On the contrary, “the public has a compelling interest in

protecting copyright owners’ marketable rights to their work so as to encourage the

production of creative work.” Id. (internal quotation marks, citation and alterations




                                         11
omitted); see also WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 287 (2d Cir. 2012) (citations

omitted).

      Accordingly, the Court respectfully recommends that Plaintiff’s request for an

injunction prohibiting Defendant from further infringement be granted.

      Malibu Media further requests that the injunction include an order requiring

destruction of all unauthorized copies of the Films that Defendant has in his

possession. See Pl. Memo, 12-15; Proposed Order, 3. The Copyright Act authorizes

courts to order the destruction of unauthorized copies of copyrighted works. 17 U.S.C.

§ 503(b). Accordingly, the Court respectfully recommends granting Plaintiff’s request

for an injunction directing destruction of Defendant’s copies of the Films.          See

McGraw-Hill Glob. Educ. Holdings, LLC, 323 F. Supp. 3d at 500 (granting request

for an injunction directing destruction of unauthorized copies); Triangl Grp. Ltd. v.

Jiangmen City Xinhui Dist. Lingzhi Garment Co. Ltd., No. 16-cv-1498, 2017 WL

2829752, at *10 (S.D.N.Y. June 22, 2017) (same).

            iii.   Court Costs and Service Fees

      Malibu Media further seeks $665.25 in court costs and service fees, which

includes a: (1) $400.00 filing fee; and (2) $265.25 process service fee. See Declaration

of Kevin T. Conway, Esq. in Support of Motion for Entry of Default Judgment Against

Defendant (“Conway Decl.”), DE [20-3], ¶ 8. The Copyright Act authorizes a court,

“in its discretion,” to order the payment of court costs to the prevailing

party. Johnson v. Magnolia Pictures LLC, No. 18-cv-9337, 2019 WL 4412483, at *4

(S.D.N.Y. Sept. 16, 2019) (quoting 17 U.S.C. § 505). In support of its request, Plaintiff




                                           12
has submitted its attorney’s declaration of the costs incurred. See Conway Decl. ¶ 8.

In the absence of invoices, receipts or other documentary proof of the costs sought,

however, courts decline to award costs. Nicaisse v. Stephens & Michaels Assocs., Inc.,

No. 14-cv-1570, 2016 WL 4367222, at *9 (E.D.N.Y. June 9, 2016), report and

recommendation adopted, 2016 WL 4275687 (E.D.N.Y. Aug. 12, 2016). Fees are

nonetheless “recoverable without supporting documentation if verified by the

docket.” Feltzin v. Union Mall LLC, No. 16-cv-2303, 2019 WL 4022292, at *9

(E.D.N.Y. Mar. 12, 2019) (citations omitted). Accordingly, the Court respectfully

recommends awarding the $400.00 filing fee paid on June 30, 2019, which is reflected

on the docket. See DE [1].

       Prior the Court’s original Report and Recommendation, Plaintiff failed to

submit documentary proof of the $265.25 process service fee, and as such, Malibu

Media’s request for the $265.25 process service fee was not reflected on the docket.

The original Report and Recommendation denied Plaintiff’s request for the $265.25

process service fee. See Report and Recommendation re DE [20] Motion for Default

Judgment filed by Malibu Media, LLC, DE [21], p. 13. Plaintiff has since submitted

an invoice for the $265.25 process service fee. See Plaintiff Malibu Media LLC’s

Motion for Default Judgment In Support of DE [20] Filing of Invoice, DE [22].

Accordingly, the Court respectfully recommends awarding the $265.25 process

service fee.




                                         13
          iv.    Post-Judgment Interest

      Finally, Plaintiff seeks post-judgment interest under 28 U.S.C. § 1961.

Proposed Order, 3. Pursuant to 28 U.S.C. § 1961(a), “the award of post-judgment

interest is mandatory on awards in civil cases as of the date judgment is entered.”

Tru-Art Sign Co. v. Local 137 Sheet Metal Workers Int’l Ass’n, 852 F.3d 217, 223 (2d

Cir. 2017) (internal quotation marks, citation and alteration omitted). The exercise

of judicial discretion in awarding post-judgment interest is not permitted, id. (citation

omitted), and thus, the Court recommends awarding post-judgment interest at the

current legal rate allowed and accruing under 28 U.S.C. § 1961(a), from the date of

the entry of judgment in this case until Defendant has satisfied the judgment.

IV. CONCLUSION

      For the reasons set forth herein, the Court respectfully recommends that

Malibu Media’s motion for default judgment be granted. Specifically, the Court

recommends that Plaintiff’s motion as to Defendant’s liability be granted and that

Malibu Media be awarded: (1) $6,000.00 in statutory damages; (2) an injunction

prohibiting Defendant from further infringement and ordering him to destroy all

copies of the Films; (3) $665.25 in fees and costs; and (4) post-judgment interest

pursuant to 28 U.S.C. § 1961(a).

V. OBJECTIONS

      A copy of this Report and Recommendation is being served on Plaintiff by

electronic filing on the date below. Malibu Media is directed to serve a copy of it on

Defendant via first-class mail and file proof of service by ECF within three days of




                                           14
the date below. Any objections to this Report and Recommendation must be filed

with the Clerk of the Court within fourteen days. See 28 U.S.C. §636(b)(1); Fed. R.

Civ. P. 72; Fed. R. Civ. P. 6(a) and 6(d). Failure to file objections within this period

waives the right to appeal the District Court’s Order. See Ferrer v. Woliver, No. 05-

3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d

900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

 Dated:       Central Islip, New York
              December 2, 2020
                                               /s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




                                          15
